Citation Nr: 1044273	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for left varicocele, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable rating for residuals of 
a meatotomy for genital wart urinary meatus.  

4.  Entitlement to service connection for arthritis, to include 
as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 decision rendered by the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2009, the Board remanded these matters for additional 
development.  

The issue of entitlement to an initial compensable rating for 
residuals of a meatotomy for genital wart urinary meatus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period prior to November 2009, service-connected 
residuals of a right ankle fracture results in marked limitation 
of motion of the ankle, and his disability was no more than 
moderately severe in degree.  There was no x-ray evidence of 
malunion of the tibia and fibula, or objective findings of 
ankylosis of the ankle.  

2.  Since November 2009, service-connected residuals of a right 
ankle fracture has resulted in chronic pain and severely 
restricted limitation of motion, comparable with ankylosis in 
dorsiflexion between 0 and 10 degrees.  

3.  The Veteran has a tender and painful surgical scar that is a 
result of his service-connected residuals of a right ankle 
fracture.  

4.  Residuals of a left varicocele repair results in a tender and 
painful scar.  

5.  Arthritis was not shown in service or demonstrated during the 
first post-service year, and a current arthritis, affecting 
multiple joints, is not due to or aggravated by service-connected 
disability.   


CONCLUSIONS OF LAW

1.  For the period prior to November 2009, the criteria for a 
rating in excess of 20 percent for residuals of a right ankle 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5262, 5271, 5284 (2010).

2.  Since November 2009, the criteria for a 30 percent rating for 
residuals of a right ankle fracture have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5262, 5271, 5284 (2010).

3.  The criteria for a separate 10 percent rating for a tender 
and painful scar as a residual of a right ankle fracture have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Code 7804 (2010).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a left varicocele have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, 
Diagnostic Code 7804 (2010).

5.  The criteria for service connection for arthritis, to include 
as secondary to service-connected disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Veteran was provided a VA notice letter in November 2004.  
This letter addressed the criteria for an increased rating.  In a 
March 2005 letter, the Veteran was advised of the criteria for 
service connection.  In a July 2006 letter, VA generally 
described the way it assigns disability ratings and effective 
dates.  Finally, in a September 2009, pursuant to the Board's 
remand instructions, the RO advised the Veteran of the criteria 
for claim for secondary service connection.  

The Board also concludes VA's duty to assist has been satisfied.  
The Board also finds that there has been substantial compliance 
with its remand directive.  The Veteran's service treatment 
records are in the file.  The Veteran identified relevant VA and 
private treatment records.  Those records have been associated 
with the claims folder.  The Veteran was scheduled to set forth 
his contentions during a hearing at the RO.  However, in July 
2008, he withdrew his hearing request.  The Veteran has not 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was provided VA 
contract examination in December 2004 and a VA examination 
November 2009.  These examinations evaluated the Veteran's 
service-connected disabilities.  

The examination reports reflect consideration of the Veteran's 
past medical history and current complaints, and included 
appropriate orthopedic findings that were consistent with the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 
(2009).  

The Veteran was not afforded a VA examination in connection with 
his claim for service connection for arthritis.  The record, 
however, does not indicate that arthritis was present during 
service.  In addition, while there is current evidence of 
degenerative joint disease of multiple joints, there is no 
indication that such is due to or aggravated by any service-
connected disability.  As such, no examination is required.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Analysis

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where an increase in the disability rating is 
at issue, the "present level" of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 
(1995) (diagnostic codes that provide ratings solely based on 
loss of range of motion must consider functional loss and factors 
of joint disability attributable to pain).

A.  Right Ankle Disability 

Review of the record reveals that the Veteran sprained his right 
ankle while playing basketball during active duty service.  
Later, he fractured his right medial malleolus.  Service 
connection for residuals of a right ankle fracture was granted by 
an August 1983 decision.  An initial noncompensable evaluation 
was assigned.  In the June 2005 decision on appeal, the RO 
assigned a 10 percent evaluation, effective October 26, 2004.  
Later, during the pendency of the appeal, the RO assigned a 20 
percent evaluation, also effective October 26, 2004.  

The Veteran's right ankle disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, 
moderate limited motion of the ankle warrants a 10 percent 
rating, and marked limited motion of the ankle warrants a 20 
percent rating.  Normal (full) range of motion of the ankle is 
from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees 
to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The 20 percent evaluation assigned is the maximum evaluation 
under Diagnostic Code 5271.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the 
ankle in plantar flexion, less than 30 degrees, warrants a 20 
percent rating.  Ankylosis of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees, warrants a 30 percent rating.  (Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  

Additionally, under Diagnostic Code 5262, for impairment of the 
tibia and fibula, where there is malunion, a 10 percent rating is 
assigned for slight knee or ankle disability; a 20 percent rating 
is assigned for moderate knee or ankle disability; and a 30 
percent rating is assigned for marked knee or ankle disability.  
Where there is nonunion, with loose motion, requiring brace, a 40 
percent rating is assigned.

Further, under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray is rated on the 
basis of limitation of motion for the specific joint involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5284, severe residuals of other foot 
injuries warrant a 30 percent rating.  A 40 percent rating is 
warranted with actual loss of use of the foot.  38 C.F.R. § 
4.71a, DC 5284. 

Here, during the VA contract examination in December 2004, there 
were findings of chronic pain with limited motion.  There was 
also evidence of incapacitating episodes, each lasting one day 
and occurring four times per year.  The evidence, however, did 
not show any ankylosis of the joint or impairment of the tibia or 
fibula.  Pain was noted objectively and the examiner documented 
where pain began upon ankle motion testing.  However, even after 
consideration of such, the disability does not approximate the 
criteria for a 30 percent rating under Diagnostic Code 5270.  In 
addition, as there were no findings of impaired tibia or fibula, 
the criteria for a 30 percent rating under Diagnostic Code 5262 
are not met.  

VA and private outpatient treatment records for the years 2005 
through 2006 contain similar findings.  For example, a March 2006 
VA outpatient treatment record noted that the ankle continued to 
result in pain.  Range of motion was limited in dorsiflexion, 
there was crepitus in the joint, and there was pain to palpation 
of the joint.  X-rays revealed degenerative changes, as well as 
the presence of a well corticated ossific structure adjacent to 
the tip of the medial malleolus and adjacent talus.  Other than 
revealing mild degenerative changes in the tibiotalar joint 
space, the x-rays did not include findings of malunion of the 
tibia or fibula.  Indeed, an MRI examination in April 2006 noted 
a "normal distal right tibia and fibula" and "normal 
tibiotalar joint."  

In May 2007, the Veteran underwent an arthroplasty of the right 
ankle.  The surgical report indicates that a large bone fragment 
was removed.  Post-surgically, the Veteran's condition appears to 
have improved.  For example, a January 2008 VA outpatient 
treatment record includes the Veteran's reports that his right 
ankle was "doing well" and range of motion was "much better."  
There were still reports, however, of mild pain with changes in 
the weather.  These findings, however, clearly do not support the 
assignment of a rating in excess of 20 percent.  

VA examination findings in November 2009, however, revealed a 
worsening disability picture.  Therein, the Veteran reported 
constant, daily right ankle pain.  He noted that the ankle gave 
out on him periodically and that he was unable to walk more than 
25 feet before experiencing severe pain.  He took multiple 
medications for the pain and was unable to do any household 
chores or drive a vehicle.  In addition, the Veteran reported 
that the surgical scar resulted in chronic pain.  Physical 
examination confirms a worsening disability picture with the 
Veteran only able to perform plantar dorsiflexion from 0 to 5 
degrees with pain.  Physical examination also revealed the 
presence of a tender surgical scar.  

While these findings do not reveal ankylosis in dorsiflexion, the 
Board must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Here, the Board finds that after considering such factors, for 
the period since November 2009, the disability approximates the 
criteria for a 30 percent rating.  In addition, based on the 
subjective and objective findings of a tender and painful 
surgical scar, the Board finds that a separate 10 percent rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 is warranted.  

In sum, the weight of the probative evidence demonstrates that 
the Veteran's right ankle disability warrants a higher evaluation 
since November 2009 but does not warrant a higher rating prior to 
such time.   

B.  Left Varicocele 

The Veteran's service treatment records reflect that in 1982, he 
underwent a surgical ligation of the left spermatic vein.  In the 
August 1983 rating decision, service connection was granted and 
an initial noncompensable evaluation was assigned for a 
postoperative varicocele.  In the June 2005 rating decision on 
appeal, the RO continued the evaluation of the noncompensable 
evaluation for the left varicocele and granted service connection 
and assigned a noncompensable evaluation for residuals of a 
meatotomy.  In May 2006, the RO assigned a 10 percent evaluation 
for the residuals of the left varicocele.  

The 10 percent rating assigned was based on findings of a tender 
and painful residual scar under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Under such Diagnostic Code, a 10 percent rating is 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
Scars may also be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Here, the record reveals that the Veteran has a 7 centimeter by 
0.2 centimeter superficial, horizontal surgical scar.  On 
examination in November 2009, the scar was tender to palpation.  
There is no indication that the scar results in limitation of 
function of the testicle.  In addition, while the Veteran has 
erectile dysfunction, the examiner in November 2009 stated that 
it may be due to multiple factors, including diabetes mellitus, 
depression, or prescribed medications.  Hence, the weight of the 
evidence is against a finding that the residuals of the left 
varicocele causes erectile dysfunction.  Rather, the evidence 
shows that the only compensable residual is the service-connected 
varicocele scar.  Hence, the 10 percent rating assigned is 
appropriate and the criteria for a higher rating are not met.  

C.  Extra-Schedular Consideration

Finally, the rating schedule represent as far as is practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 3.321(a), 
(b) (2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1). (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.
As noted above, the Board is affording the Veteran the benefit of 
the doubt and finding that the right ankle disability 
approximates the criteria for a 30 percent rating.  In addition, 
the Board is finding that service connection is warranted for a 
right ankle scar.  In addition, the left varicocele results only 
in a tender scar.  The impairment is contemplated by the rating 
criteria.  The rating criteria reasonably describe the Veteran's 
disability.  In addition, while the Veteran is unemployed, it is 
not shown that the right ankle or left varicocele disabilities 
causes marked interference with employment or results in 
hospitalizations.  Rather, the VA examiner noted that the right 
ankle disability resulted in four incapacitating episodes per 
year.  There was no occupational impairment caused by the 
residuals of the left varicocele.  Hence, referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.



D.  Service Connection for Arthritis

The Veteran alleges that his health has deteriorated in the past 
few years primarily due to arthritis that affects several joints.  
He submitted several statements from family members who discuss 
how arthritis joint pain impacts his ability to participate in 
activities around the home.  In the Veteran's notice of 
disagreement to the decision on appeal, he also stated that 
surgeries by the military are the reason he has arthritis.  He 
stated that during one of the surgeries, they "froze half of my 
body with different drugs by injecting into my scrotum with 
different needles."  As a result, he alleged, he had arthritis 
in his body.  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  When aggravation of a 
veteran's non-service-connected condition is proximately due to 
or the result of a service-connected disability, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

The Board has considered the Veteran's contentions, but finds 
that the preponderance of the evidence is against the claim.  
First, it is important to clarify that the Board has already 
considered the right ankle arthritis in rating that disability 
above.  Thus, the Board has focused on whether arthritis is 
present in other joints and whether such is due to service of due 
to or aggravated by service-connected disability.  In this 
respect, the service treatment records note the surgical repair 
of the left varicocele and the meatotomy.  

The service treatment records do not show x-ray findings of 
arthritis in service or in the first year following discharge 
from service.  

The private and VA outpatient treatment records and the lay 
statements indicate that arthritis of other joints is a 
relatively recent development.  For example, VA records show 
discogenic disease of the cervical spine diagnosed in 2008, 
degenerative joint disease of the bilateral knees diagnosed in 
2007, mild degenerative joint disease of the right 
acromioclavicular joint diagnosed in 2007.  By the Veteran's own 
account, documented in a letter submitted in November 2004, he 
"has been suffering now for about two years."  

Simply put, the probative evidence does not indicate any 
relationship between arthritis in joints other than the right 
ankle and service.  Nor does the evidence show that any service-
connected disability causes or aggravates arthritis in the 
joints.  Accordingly, as the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt provisions 
do not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert, 1 Vet. App. at 55.  


ORDER

For the period prior to November 2009, an increased rating in 
excess of 20 percent for residuals of a right ankle fracture is 
denied.  

Since November 2009, a 30 percent rating for residuals of a right 
ankle fracture is granted.  

A separate 10 percent rating for a painful right ankle scar is 
granted.  

An increased rating in excess of 10 percent for residuals of a 
left varicocele is denied.  

Entitlement to service connection for arthritis, to include as 
secondary to service-connected disabilities is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the claim for an initial compensable rating for 
residuals of a meatotomy.  Specifically, there is insufficient 
medical evidence to rate the claim.  

By way of history, the noncompensable evaluation for the 
residuals of the meatotomy was rated by analogy to stricture of 
the urethra pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 
7599-7518 (7599 represents an unlisted condition being rated by 
analogy).  See 38 C.F.R. §§ 4.20, 4.27.  

Under the current rating criteria, stricture of the urethra is 
rated as voiding dysfunction that is rated according to the 
particular condition as urine leakage, urinary frequency, or 
obstructed voiding.  Only the predominant area of dysfunction 
shall be considered for rating purposes.  See 38 C.F.R. §§ 
4.115a, 4.115b.  

Specifically, continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence requiring 
the wearing of absorbent materials which must be changed less 
than 2 times per day warrants a 20 percent rating.  38 C.F.R. § 
4.115a.  Urine leakage or incontinence requiring the wearing of 
absorbent materials that must be changed 2 to 4 times a day 
warrants a 40 percent rating.  Id. Urine leakage or incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials that must be changed more than 4 times per day warrants 
a 60 percent rating.  Id.

Additionally, urinary frequency with a daytime voiding interval 
between two and three hours, or awakening to void two times per 
night warrants a 10 percent rating. 38 C.F.R. § 4.115a (2009).  A 
daytime voiding interval between one and two hours, or awakening 
to void three to four times per night warrants a 20 percent 
rating.  Id. A daytime voiding interval less than one hour, or 
awakening to void five or more times per night warrants a 40 
percent rating.  Id.

Finally, a 10 percent rating is warranted for obstructive voiding 
with marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination 
of: (1) post void residuals greater than 150cc; (2) uroflowmetry 
showing markedly diminished peak flow rate (less than 10cc/sec); 
(3) recurrent urinary tract infections secondary to obstruction; 
or (4) stricture disease requiring periodic dilatation every 2 to 
3 months.  Id.  A 30 percent rating is warranted where there is 
urinary retention requiring intermittent or continuous 
catheterization.  Id.

Here, the evidence of record includes the VA contract examination 
in 2004, the VA genitourinary examination in 2009, VA outpatient 
treatment records, and the Veteran's lay statements describing 
the disability.  

The evidence reveals reports of urinary incontinence, but it is 
unclear as to the etiology of such.  
For example, during the VA contract examination in 2004, the 
Veteran described several voiding dysfunction symptoms.  He 
described urinating every two hours, noted that his urine flow 
was weak and hesitant, and reported urine incontinence that 
required a pad as often as 8 times a day.  He also stated that 
due to chronic pain, he was unable to maintain an erection.  The 
examiner did not attribute the findings to the residuals of a 
meatotomy.  

A September 2007 VA nursing note indicates that the Veteran asked 
for a consultation due to a urethral anatomical problem.  There 
were no complaints of pain.  A VA urology note dated later that 
month indicated that the Veteran had a normal meatus.  Prevoid 
and bladder scans were performed.  The examiner stated that he 
had left orchalgia due to scarring.  The prevoid and bladder 
scans revealed normal flow of urine that empties well.  The 
examiner stated that no surgical treatment was needed for 
spraying of the stream.  Significantly, this report and the VA 
outpatient treatment records do not reference urinary 
incontinence.  

Finally, during the VA examination in November 2009, the Veteran 
reported urinary incontinence that required the use of pads twice 
a day.  However, in describing the residuals of the meatotomy, 
the examiner only mentioned problems with a multi-directional 
stream and reduced velocity of the ejaculate due to a larger 
urethral opening.  The examiner did not comment on the etiology 
of the urinary incontinence.  

As such, additional examination and opinion is necessary.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West  
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, this matter is REMANDED for the following actions:  

1.  Obtain any outstanding VA outpatient 
treatment records documenting treatment for a 
genitourinary disability.  

2.  Thereafter, schedule the Veteran for a VA 
genitourinary examination to determine the 
current severity of his service-connected 
residuals of a meatotomy.  The claims file 
must be provided to and be reviewed by the 
examiner in conjunction with the examination.  
Any tests or studies deemed necessary should 
be conducted, and the results should be 
reported in detail.  A complete rationale 
should be provided for all opinions 
expressed.

The examiner should elicit from the Veteran 
all complaints pertaining to the claimed 
residuals.  Based on examination of the 
Veteran, consideration of his complaints, and 
review of the claims file, the examiner 
should address whether the service-connected 
meatotomy results in continual urine leakage, 
post surgical urinary diversion, urinary 
incontinence, or stress incontinence which 
requires the use of an appliance or the 
wearing of absorbent materials.  If so, the 
examiner should also estimate the frequency 
that such absorbent materials would need to 
be changed (i.e., the number of times per 
day).  The examiner should also report the 
Veteran's daytime and nighttime voiding 
intervals. 

3.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the record 
should again be reviewed.  If the benefit 
sought on appeal remains denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


